t c summary opinion united_states tax_court david bagdan and maureen bagdan petitioners v commissioner of internal revenue respondent docket no 16317-15s filed date david bagdan and maureen bagdan pro sese kimberly a trujillo and catherine j caballero for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1all section references are to the internal_revenue_code as amended in continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners are entitled to deduct dollar_figure of unreimbursed employee_expenses reported on schedule a itemized_deductions entitled to deduct dollar_figure of car and truck expenses with respect to mr bagdan’s business of officiating sports games reported on schedule c profit or loss from business and liable for a sec_6662 accuracy-related_penalty the court holds that petitioners are not entitled to deduct dollar_figure of unreimbursed employee_expenses not entitled to deduct dollar_figure of car and continued effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case truck expenses and not liable for the sec_6662 accuracy-related_penalty background the parties submitted this case fully stipulated pursuant to rule petitioners resided in california when they timely filed their petition i mr bagdan’s employment during during mr bagdan was employed by on demand power inc on demand power as an outside sales and business development associate during on demand power had a policy of reimbursing all sales-related expenses for mr bagdan’s position on demand power’s reimbursement policy with respect to mr bagdan stated on demand power will reimburse mr bagdan for all sales related expenses when all receipts are presented in a documented hard copy paper or fax approved by mr bagdan’s signature as being business related and approved by on demand power during on demand power reimbursed mr bagdan dollar_figure for cellular phone expenses dollar_figure for an oil change for his car dollar_figure for tolls and dollar_figure for brake repairs to his car 3adjustments to the amounts of petitioners’ self-employment_tax self- employment_tax deduction alternative_minimum_tax and education credit are purely computational matters the resolution of which depends on our disposition of the first and second disputed issues ii mr bagdan’s officiating business during mr bagdan officiated at a large number of basketball and boys’ lacrosse games he received dollar_figure in gross_receipts for this work mr bagdan drove to and from most of the games using his own car and did not maintain contemporaneous documentation for the miles he drove the parties stipulated three exhibits a list mr bagdan prepared in connection with the irs audit of petitioners’ tax_return that contained columns listing dates in in chronological order in the form of a day and month4 and names of the school or place and locations where games were played another list mr bagdan prepared in connection with the irs audit of petitioners’ tax_return that contained three columns titled game location and mileage and monthly calendars for january through date that mr bagdan prepared and printed on 16pm 4the list included dates for boys’ lacrosse games starting date and ending date and dates for basketball games starting date and ending date 5the basketball games listed did not include a second column listing the locations where the games were played iii petitioners’ tax_return petitioners prepared and timely filed a joint federal_income_tax return they claimed a deduction on schedule a of dollar_figure for unreimbursed employee_expenses and reported an expense on schedule c of dollar_figure for car and truck expenses with respect to mr bagdan’s officiating business petitioners attached to their tax_return a form_2106 employee business_expenses and reported unreimbursed employee_expenses of dollar_figure as follows dollar_figure of vehicle expenses dollar_figure of parking fees tolls and transportation including train bus etc that did not involve overnight travel or commuting to and from work dollar_figure of travel_expenses while away_from_home_overnight including lodging airplane car rental etc dollar_figure of business_expenses not otherwise included and not including meals and entertainment and dollar_figure of meals and entertainment_expenses 6on the form_2106 petitioners listed business miles driven of big_number and delineated the business miles as driven in vehicle of big_number miles and in vehicle of big_number miles it appears that the vehicle expense listed on form_2106 of dollar_figure was calculated by multiplying the total number of business miles listed for vehicle and vehicle by cents the standard mileage rate set by the irs for wa sec_51 cents per mile before date and cents per mile on or after date announcement 2011_29_irb_56 notice_2010_88 2010_51_irb_882 7the total meals and entertainment_expenses listed on the form_2106 were continued petitioners reported dollar_figure of car and truck expenses on their schedule c but did not list in part iv information on your vehicle information about any vehicle including the total number of business miles driven petitioners also filed a form_4562 depreciation and amortization including information on listed_property with respect to mr bagdan’s officiating business activity on that form petitioners reported in part iv section b--information on use of vehicles total business miles driven during of big_number the record does not show how petitioners calculated the expense of dollar_figure but it appears they used mileage rather than actual costs i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and a taxpayer bears the burden of proving it incorrect see rule a 290_us_111 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining his or her continued dollar_figure before the limitation prescribed in sec_274 8the car and truck expenses of dollar_figure divided by big_number the number of business miles reported on form_4562 yields an expense per mile of approximately cents liability and satisfies other conditions then the burden_of_proof shifts to the commissioner with respect to that issue sec_7491 and petitioners have not argued that sec_7491 applies nor established that its requirements are met the burden_of_proof remains with them as the court has observed in countless opinions deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 the taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs ii unreimbursed employee_expenses a cash_basis taxpayer may deduct ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business sec_162 generally the performance of services as an employee constitutes a trade_or_business 91_tc_352 54_tc_374 if as a condition_of_employment an employee is required to incur certain expenses then the employee is entitled to deduct those expenses to the extent the expenses are not subject_to reimbursement see 59_tc_696 24_tc_21 sec_262 generally disallows a deduction for personal living or family_expenses a taxpayer cannot deduct employee business_expenses to the extent he is entitled to reimbursement from his employer for those expenses see 79_tc_1 the taxpayer bears the burden of proving that he is not entitled to reimbursement see fountain v commissioner t c pincite the taxpayer can prove that he is not entitled to reimbursement by showing for example that he is expected to bear these costs id an expense for which the taxpayer is entitled to but does not claim reimbursement from his employer is generally not considered necessary and thus is not deductible under sec_162 788_f2d_1406 9th cir aff’g tcmemo_1984_533 podems v commissioner t c pincite mr bagdan’s employer on power demand did have a reimbursement policy that provided reimbursements to mr bagdan for all sales-related expenses therefore petitioners have the burden of proving that the reported unreimbursed employee_expenses were not covered by mr bagdan’s employer’s reimbursement policy petitioners have not provided any documents demonstrating the expenses reported on the schedule a were not covered therefore petitioners have failed to meet their burden_of_proof moreover mr bagdan did not maintain a log a calendar or a similar record required to properly substantiate or demonstrate the business_purpose of the unreimbursed employee_expenses accordingly the court concludes that petitioners are not entitled to deduct dollar_figure of unreimbursed employee_expenses iii schedule c car and truck expenses petitioners reported dollar_figure for car and truck expenses on schedule c with respect to mr bagdan’s officiating business deductions for expenses with respect to the use of passenger automobiles if otherwise allowable are subject_to strict substantiation rules see sec_274 sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date for expenses relating to passenger automobiles a taxpayer must substantiate with adequate_records or sufficient evidence corroborating his or her own statement the amount of each separate expense the mileage for each business use of the passenger_automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the use see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records generally requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record prepared contemporaneously with the use of the passenger_automobile as well as documentary_evidence of the individual actual expenses id para c fed reg in lieu of substantiating actual passenger_automobile expenses a taxpayer may calculate them by using the standard mileage rate established by the commissioner see sec_1_274-5 income_tax regs the taxpayer may base the deduction on either actual expenses or standard mileage not both 60_tc_503 if the taxpayer elects the actual_expense_method he must substantiate his business_use_percentage for the passenger_automobile larson v commissioner tcmemo_2008_187 tax ct memo lexi sec_182 at sec_1_274-5t temporary income_tax regs fed reg date petitioners submitted this case fully stipulated and thus did not testify petitioners submitted and the parties stipulated calendar pages for the months of january through date and spreadsheets that purport to show the games mr bagdan officiated at and the miles he drove to and from the games many of the games listed on the two lists do not appear on the calendar further as respondent has noted in his brief a comparison of the calendar and the mileage logs shows discrepancies in the number of miles petitioners assert mr bagdan drove to officiate at games the comparison shows that entries with a total of big_number miles driven by mr bagdan do not have a corresponding game listed on the calendar but it does show entries with a total of big_number miles driven by mr bagdan that do have a corresponding game listed on the calendardollar_figure however neither the mileage logs nor the calendar satisfies the requirement under sec_274 to show the business_purpose while petitioners assert that mr bagdan officiated at over games his notations on his calendar are at best vague for example an entry on the calendar for date is 00pm uc merced udp it does not indicate whether the notation was for a basketball or 9for some days the block on the calendar is filled and there is an arrow at the end which might be an indication that there were more entries however petitioners have not presented any further evidence of any additional entries in those instances 10respondent’s simultaneous opening brief compared the mileage logs and the calendar his comparison reveal sec_102 games with a total of big_number miles driven for games shown on the mileage logs that do not have a corresponding game listed on the calendar and games with a total of big_number miles driven for games that are listed on both the mileage logs and the calendar the court’s comparison revealed a different conclusion from respondent’s comparison a boys’ lacrosse game or whether mr bagdan was officiating at the game only two entries for games listed on the calendar indicate mr bagdan’s connection to the games further some games on the two lists are not listed on the corresponding dates on the calendar as a result of this inconsistency the court does not afford much weight to the lists or the calendar unfortunately for petitioners the law requires more than what petitioners have provided to substantiate expenses related to driving vehicles for a business the court concludes that petitioners are not entitled to deduct dollar_figure for car and truck expenses iv accuracy-related_penalty respondent determined the accuracy-related_penalty for because petitioners’ underpayment was due to a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations see sec_6662 and b and a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to a substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations sec_6662 a - d only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one type of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs the commissioner bears the burden of production with respect to a sec_6662 accuracy-related_penalty in any court proceedings with respect to the liability of any individual sec_7491 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the secretary may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting the penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted chai v commissioner f 3d pincite the parties stipulated a copy of a workpaper civil penalty approval form that approved imposition of an accuracy-related_penalty against petitioners on the basis of a substantial_understatement or negligence or disregard of rules or regulations that form bore a signature of elain li in the group manager signature line and was signed on date after this case was submitted the court issued its opinion in clay v commissioner t c __ date in clay the court concluded that sec_6751 may require written approval of penalties before the issuance of a notice_of_deficiency the court held that the initial determination of the penalties occurred when the irs mailed a 30-day_letter which formally communicated to the taxpayers proposed adjustments that included penalties and gave the taxpayers their right to protest the proposed penalties the court by order permitted respondent to file a motion to reopen the record to provide evidence of compliance with clay and provided petitioners an opportunity to file a response if respondent filed a motion to reopen the record respondent filed a motion to reopen the record supported by a declaration of elain li who was the group manager of the revenue_agent who examined petitioners’ return the court granted that motion petitioners did not file a response the court finds on the basis of the stipulated record and the declaration of elain li that respondent has failed to meet his burden of production and he may not impose the sec_6662 penalty see id to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty under sec_6662
